CaSe 2217-CV-12860-GAD-EAS ECF NO. 87 filed 10/26/18 Page|D.lOOG Page 1 Of 18

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SO UTHERN DIVISION

MONIQUE GRIMES, as Personal
Representative of the Estate of
DAMGN GRIMES, Deceased,

Plaintiff, Case No. l7-cv-l2860
v Hon. Gershwin A. Drain
consolidated with
TROOPER MARK BESSNER, Case No. l7-cv-l3580

TROOPER ETHAN BERGER, and
SGT. JACOB LISS,

 

Defendants.
GEOFFREY N. FIEGER (P30441) MARK E. DONNELLY (P39281)
JAMES J. HARRINGTON, IV (P65351) JOHN F. FEDYNSKY (P65232)
GINA U. PUZZUOLI (P37992) Assistant Attorneys General
Fieger, Fieger, Kenney & Harrington, P.C. Attorneys for Defendants
Attorneys for Plaintiff Civil Litigation, Employment &
19390 West 10 Mile Road Elections Division
Southfleld, MI 48075 P.O. Box 30736
(248) 355-5555 Lansing, MI 48909

(517) 373-6434

 

PLAINTIFF MONIQUE GRIMES, AS PERSONAL REPRESENTATIVE
OF THE ESTATE OF DAMON GRIMES’ REVISED WITNESS LIST

NOW COMES Plaintiff, MONIQUE GRIMES, AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF DAMON GRIMES, by and through
her attomeys, FIEGER, FIEGER, KENNEY & HARRINGTON, P.C., and states
that She may call the following Witnesses at the time of trial:

1. Monique Grimes, c/o Counsel;

{oossesos.oocx}

CaSe 2217-CV-12860-GAD-EAS ECF NO. 87 filed 10/26/18

10.

ll.

12.

13.

14.

15.

16.

17.

18.

19.

20.

21.

John Hughes, c/o Counsel;
Dezjanai Grimes, c/o Counsel;
Destiny Grimes, c/o Counsel;
Dezanique Grimes, c/o Counsel;
MoToya Jones;

Steve Cajar;

DQoune Gantt;

Terronica Logan;

Chamasia Jones;

Sierra Hall;

Ameia McBride;

Shal<irah Sims;

Gail Wiley;

Duane Campbell;

Shyrel Denise Powell;

Vergil Srnith;

Russell Woodruff;

Mrs. Walter;

Mrs. Fodder;

Defendant Former Trooper Mark Bessner;

{ooesesos.oocx} 2

Page|D.lOO?

Page 2 of 18

CaSe 2217-CV-12860-GAD-EAS ECF NO. 87 filed 10/26/18 Page|D.lOO8 Page 3 Of 18

22.

23.

24.

25.

26.

27.

28.

29.

30.

31.

32.

33.

34.

35.

36.

37.

38.

39.

40.

41.

Defendant Trooper Ethan Berger;

Michigan State Trooper Sgt. Jacob Liss;

Michigan State Trooper Lt. Shanon Banner;

Police Chief James Craig Detroit Police Department;

Lt. Michael Shaw - Michigan State Police;

Wayne County Assistant Prosecutor Matthew Penny;

Wayne County Assistant Prosecutor Maria Miller;

Wayne County Assistant Prosecutor Sara Young;

Dr. Werner Spitz (l\/Iedical Examiner/Toxicologist Expert);
Michigan State Police Commander Kriste Etue;

Wayne County Chief Medical Examiner Carl J. Schmidt (Expert);
Wayne County Assistant Medical Examiner David Moons;
Daniel S. ISenschnlid, Ph.D. F-ABFT (Expert Forensic Toxicologist);
Michigan State Police Lt. Neil Donohue;

Tech Donovan Harden;

Lt. Brown;

Reginald Harvel - Wayne County Medical Examiner’s Off`lce;
Nurse Stacy Jutzy;

Bishop Ruff`ln - Compassion Funeral I-Iome;

Jerrail Mantiv - Wayne County Medical Exarniner’s Oft`lce;

{00636806.Docx; 3

CaSe 2217-CV-12860-GAD-EAS ECF NO. 87 filed 10/26/18 Page|D.lOOQ Page 4 Of 18

42.

43.

44.

45.

46.

47.

48.

49.

50.

51.

52.

53.

54.

55.

56.

57.

58.

59.

60.

61.

Sarah Avedschrnidt, Wayne County Medical Examiner’s Offlce;
Dr. Amrita Manasa Vempati;

Nurse Jennifer Destross;

Samuel Sanders;

Deborah Crall;

Nurse S. Jethzu;

Ann Harris Holmes;

Dr. El-Shazly;

Michigan State Police Lt. J ames Smiley;

Michigan State Police Sgt. Angela Hunt (Brighton Post);
Michigan State Police Lt. Thomas Declercq;

Michigan State Police Lt. Jeremy Brewer;

Michigan State Police Sgt. Scott Singleton;

Michigan State Police Sgt. Jeff Frasier;

Michigan State Police Sgt. Jarnes Bundshuh;

Michigan State Police Sgt. Kevin Lucidi;

Michigan State Police Sgt. Rebecca MacArthur;
Michigan State Police Lt. Denise PoWell;

Michigan State Police Sgt. Todd Poppema;

Michigan State Police Sgt. Jeffrey Meyers;

i00636806.DoCx} 4

CaSe 2217-CV-12860-GAD-EAS ECF NO. 87 filed 10/26/18 Page|D.lOlO Page 5 Of 18

62.

63.

64.

65.

66.

67.

68.

69.

70.

71.

72.

73.

74.

75.

76.

77.

78.

79.

80.

81.

Michigan State Police Trooper Fahad Qureshi ;

Michigan State Police Trooper Evan Rzeppa;

Michigan State Police Captain Beth Clark (Lab Division);
Michigan State Police Sgt. James Young (Video Analysis Unit);
Michigan State Police Sgt. Roger Hunt;

Michigan State Police Lt. Michael McCarthy;

Michigah State Police Trooper Chris Kurish;

Michigan State Police Captain Decker;

Michigan State Police Trooper Diondre Doaks;

Michigan State Trooper Dave Jeffries;

Michigan State Police Lt. Richard Sanchez;

Michigan State Trooper Nolan Pryzbello;

Michigan State Trooper Angela Bean;

Michigan State Trooper Matt Unterbrink;

Michig,an State Trooper J ames Young;

Michigan State Trooper John Beafore;

Michigan State Trooper Dan Martin;

Michigan State Trooper Brennen Kelly;

Michigan State Trooper Roger Craig;

Michigan State Trooper Dave Skeans;

iooeaesoe.oocx} 5

CaSe 2217-CV-12860-GAD-EAS ECF NO. 87 filed 10/26/18 Page|D.1011 Page 6 Of 18

82.

83.

84.

85.

86.

87.

88.

89.

90.

91.

92.

93.

94.

95.

96.

97.

98.

99.

100.

lOl.

Michigan State Trooper Chrlene R. Gilbert Warner;
Michigan State Police Trooper Mike Sherry;
Michigan State Police Trooper Michael Klenner;
Michigan State Police Sgt. Michael Zarate;
Michigan State Police Lt. Rick Sekely;

Michigan State Police Dispatcher Rebecca Carcone Cook;
Lt. Jamar Rickett (DPD Communications);
Michigan State Police Lt. Greg Morenka;

Michigan State Police Sgt.Tracey Walton;
Michigan State Police Trooper Brandon Maletta;
Michigan State Police Jordan Enders;

Michigan State Police Trooper Jonathon Meyer;
Michigan State Police Trooper Jeremy Cupp;
Michigan State Police Trooper Lisa Smith;
Michigan State Police Lt. Jeff Amley;

Michigan State Police Dispatcher J eff Polny;
Michigan State Police Sgt. Barry Schraeder
Michigan State Police Inspector Menna;

Michigan State Police Sgt. Sullivan;

Michigan State Police James Deline;

:00636806.Docx} 6

CaSe 2217-CV-12860-GAD-EAS ECF NO. 87 filed 10/26/18 Page|D.1012 Page 7 Of 18

102.

103.

104.

105.

106.

107.

108.

109.

llO.

111.

112.

113.

114.

115.

116.

117.

118.

119.

120.

121.

Regional Communications Center Unit Manager Juiwana Pickett;
Michigan State Police Lt. Mark Goff;

Michigan State Police Technician Amanda Roberts;
Michigan State Police Scientist Kathaleen Szczegielniak;
Michigan State Police Forensic Scientist Karl Suni;
Michigan State Police Forensic Scientist Michelle Ponschke;
Michigan State Police Lt. Nicole Bock;

Michigan State Police Scientist Kristy Sekedat;

Michigan State Police Sgt. Frasier;

Michigan State Police Sgt. Corriveau;

Michigan State Police Lt. Joseph Brodeur;

Michigan State Trooper J ay Morningstar;

Michigan State Police Sgt. J ames Young;

Michigan State Police Trooper Marc Bormeau;

Michigan State Police Trooper Terry;

Michigan State Police Trooper Rzeppa;

Dr. Janka;

Michigan State Police Analyst Casey Wyzlik;

Michigan State Police Detective Jeff Frasier;

Dispatcher McDaniels;

iooezesos.oocx} 7

CaSe 2217-CV-12860-GAD-EAS ECF NO. 87 filed 10/26/18 Page|D.1013

122.

123.

124.

125.

126.

127.

128.

129.

130.

131.

132.

133.

134.

135.

136.

137.

138.

139.

140.

141.

Dispatcher Haynesworth;

Dispatcher Kenyon;

Detroit Police Detective Enrique Jackson;
Detroit Police Supervisor Paul A. Warner;
Detroit Police Investigator Lance Sullivan;
Detroit Police Investigator Joshua E. Davis;
Detroit Police Supervisor Marc J. DeLuca;
Detroit Police Oft`lcer Hamad/Arnad Abed;
Detroit Police Ofi`xcer Daran Zhoud;
Detroit Police Off`lcer Calvin Wilson;
Detroit Police Offlcer Owen Hall;

Detroit Police Supervisor Regina J. Allen;
Detroit Police Offlcer Sequoia Tumer;
Detroit Police Offlcer Dejonte Rice;
Detroit Police Offlcer Dej on Terice;
Detroit Police Off`lcer Nicholas Haupt;
Detroit Police Sgt. Lawrence Addison;
Detroit Police Offlcer Emily Stephenson;
Detroit Police Off'lcer Aubrey Wade;

Detroit Police Oft`1cer Joseph Borkowski;

{00636806.DOCX} 8

Page 8 of 18

CaSe 2217-CV-12860-GAD-EAS ECF NO. 87 filed 10/26/18 Page|D.1014

142.

143.

144.

145.

146.

147.

148.

149.

150.

151.

152.

153.

154.

155.

156.

157.

158.

159.

160.

Detroit Police Off`l cer Kirnberly Buckner;
Detroit Police Offl cer J. Drake;

Detroit Police Off`lcer Jalen Williams;

Detroit Police Ofi`lcer Cameron. Boersma;
Detroit Police Oft`lcer L. Wilson;

Detroit Police Sgt. Todd Ebby;

Cynthia R. Stockard (Children’s Advocacy Center);
Mike I-Iale;

Jordan Walker;

Amanda Michelle;

Nate Johnson;

Michigan State Trooper Jonathon Meyer;

Bryan Chiles (Technical Compliance Manager)*;
Michigan State Police Sgt. Paul Wamer;
Michigan State Police Sgt. Peil;

Doug Sandberg (Full Throttle Sports);
Technician Chad Cook (Full Throttle Sports);
Dan Darga (Area Towing);

Sheena Edwards;

ioossssoe.oocx} 9

Page 9 of 18

CaSe 2217-CV-12860-GAD-EAS ECF NO. 87 filed 10/26/18 Page|D.1015 Page 10 Of 18

161. Witnesses identified by Sheena Edwards;

a. Darnell;

b. Javier;

c. Joseph;

d. Joi;

e. Javier’s brother;

162. Ariel Lassiter;

163. Arial Hauser;

164. Demond Williams;

165. John Harris;

166. Lella Jackson;

167. Joseph Fields;

168. Chuane Fields;

169. Ms. Toshanda Williams;

170. Jose Merditaj;

171. Marquitta Brown;

172. Javerer Bonnor;

173. Kenneth Bonnor;

174. Sharel Smith;

175. All potential witnesses identified in police reports, including, but not
limited to: Lillian C. Hannah, Lionel J ames Moss, Lowanna Bostick, Diane
Whitly, Kevin DeWayne Graham, Ronda Sturdivant, Paris Taylor, Booker

Jackson, Brenda Morgan and Robert Koyl.

176. Diane Walton;

goossesos.nocx} 10

CaSe 2217-CV-12860-GAD-EAS ECF NO. 87 filed 10/26/18

177.

178.

179.

180.

181.

182.

183.

184.

185.

186.

187.

188.

189.

190.

191.

192.

193.

194.

195.

196.

Levi Jones;

Sarah Griffith;
Courtney Grifflth;
Lynol Moss;
Kevin Graham;
Robert Koyl;

Ms. Moran;

Kierra Evans;
Lillian Hannah;
Diamond Davis;
William Hunter;
Edward Varner;
Calvin Carter;
Donald Nowak;
Sharelle Brooklyn;
Michelle Brooklyn;
Diana Wilkerson;
Melissa Walker;
Joseph Fields;

Douglas Moran;

{00636306.Docx} l l

Page|D.1016 Page 11 of 18

CaSe 2217-CV-12860-GAD-EAS ECF NO. 87 filed 10/26/18

197.

198.

199.

200.

201.

202.

203.

204.

205.

206.

207.

208.

209.

210.

211.

212.

213.

214.

215.

216.

Brenda Cooper;
Doreen Thornas;
William Thomas;
Henry Coker;
Chalise Sawyer;

Mr. Don Hedgesreth;
Ms. Dunnigan;
Walter Martin;
Janice Jimmerson;
Darryl Jimmerson;
Satoya Jimmerson;
Stephanie Browning;
Melvin Rogers;
Janice McCoy;
Da’von Gibbons;
Da’vier Gibbons;
Mary Gibbons;
Denise Bork;

Robert Bork;

Tarnmie Boyd;

{00636306.Docx} 12

Page|D.1017 Page 12 of 18

CeSe 2217-CV-12860-GAD-EAS

217.

218.

219.

220.

221.

222.

223.

224.

225.

226.

227.

228.

229.

230.

231.

232.

233.

234.

235.

236.

ECF NO. 87 filed 10/26/18

Larry Bowen;
Rhonda Hill;
Vandrie Dean;
Javier Bonner;
The Egglestons;
Debra Cole;
Ashley Snider;
Brian Fitch;
Tanisha Edwards;
Ebbie Edwards;
Teco Green;
Alexandra Hart;
Melissa Monique;
Marcus Hatcher;
Kendra Smith;
Chris Osepchuk;
Mary Guest;
Terrance Jones;
Brenda Morgan;

Lowanna Bostick;

{00636806.00€)<} 13

Page|D.1018 Page 13 of 18

CaSe 2217-CV-12860-GAD-EAS ECF NO. 87 filed 10/26/18

237.

238.

239.

240.

241.

242.

243.

244.

245.

246.

247.

248.

249.

250.

251.

252.

253.

254.

255.

256.

Paris Nicole Taylor;
Booker Jackson;
Rhonda Studivant;
Derek Sims;
Nefltiti Carter;
Tavem Colston;
Ervin Colston;
Kevin Gant;
Latayia Robinson
Destiny Robinson;
Danyale Mason;
Christina Quaker;
Marcia Cottledge;
Mario Gray;
Latacia Haythorn;
Stephen Ross;
Antoinette English;
Debra Cockerhorn;
Eugene Jubenville;

Kierra Evans;

{00636806.Docx} 14

Page|D.1019 Page 14 of 18

CaSe 2217-CV-12860-GAD-EAS ECF NO. 87 filed 10/26/18 Page|D.lOZO Page 15 Of 18

257.

258.

259.

260.

261.

262.

263.

264.

265.

Anthony Harris;

Darnell Williams;

Green Smith;

Brooklyn Smith;

Nate Gibson;

Dr. Gerald Shiener (Potential Psychiatry Expert);
Any and all EMS Attendants at the scene;

Jamal Carver;

Any and all officers, deputies, state troopers, paramedics, medical

staff and/or personnel who had involvement in this incident in any manner;

266.

Any and all officers, deputies, troopers, prosecutors, investigators,

administrators who investigated the incident;

267.

Any and all individuals named in police reports, documents, Witness

lists, internal affairs investigations relating to this incident;

268.

Any and all Witnesses called to testify at the criminal trial and/or any

criminal proceedings against Defendant Bessner and/or any Defendant
herein;

269.

All doctors, nurses, therapists, assistants, technicians, employees who

had contact with Damon Grimes;

270. Any and all witnesses, including but not limited to, teachers,
neighbors and/or friends of the Grimes Family;

271.

All employees and/or representatives Compassion Funeral Home;

{00636306.Docx} 15

CaSe 2217-CV-12860-GAD-EAS ECF NO. 87 filed 10/26/18 Page|D.1021 Page 16 Of 18

272. Keeper of the Records:

t<.><2.<s=r*s/=r*~s>*ss>.=’s-?¢‘-'r“‘.=rq=»r'=sa-PP“P

273.

Michigan State Police;

Attorney General’s Office/State of l\/Iichigan;
Michigan State Police Troopers’ Association;
Detroit Police Department;

Wayne County Prosecutor’s Office;

Wayne County Medical Examiner’s Office;
Wayne County Circuit Court;

Compassion Funeral Home;

St. John Hospital & Medical Center;

Canfleld Equipment Company;

Area Towing;

Michigan Collegiate Middle and High School;
Wayne County Circuit Court;

Canton Police Department;

AXON Corporation;

Fisheye Camera;

Full Throttle Motor Sports;

Any and all police departments that have employed Defendants;
Any and all doctors of Damon Grimes;
AT&T;

Verizon;

Sprint;

T-Mobile;

All others made known through discovery;
Any Keeper of the Records listed by Defendants.

Any and all inmates at Wayne County Jail who have knowledge

and/or information relating to Defendant Bessner’s incarceration;

274.

275.

276.

277.

otherwise;

Additional medical experts to be named;
Additional psychological experts to be named;
All witnesses listed by Defendants:

Any witnesses made known through further discovery or

¢00636806.1)0€)<; 16

CaSe 2217-CV-12860-GAD-EAS ECF NO. 87 filed 10/26/18 Page|D.1022 Page 17 Of 18

278.

All witnesses named in police reports, jail records, court records,

medical records, psychological treatment records, and any other records;

279. Michael Thompson (Potential Economic Expert)
Thompson Econometrics
2350 Franklin Road, Suite 200
Bloomfield Hills, MI;
280. Nitin Paranjpe, Ph.D. (Potential Economic Expert)
Martin M. Wing, Ph.D. (Potential Economic Expert)
2350 Franklin Road, Suite 200
Bloomfield Hills, MI;
279. Thomas G. Bereza (Potential Law Enforcement Consultant Expert);
280. Ken Katsaris (Potential Law Enforcement Expert);
281. Any and all 30(b)(6) Witnesses identified and or deposed in this case;
282. Police Policy and Procedure Experts to be named;
283. Police Use of Force Experts to be named;
284. Any and all billers for medical care facilities providing services to
Plaintiff’s decedent;
285. All Witnesses necessary for rebuttal;
286. All witnesses necessary to identify or authenticate any documents,

records, or things;

287.

All witnesses whose involvement in this case Was not known or

reasonably anticipated at the time of the filing of this Witness List;

288.

Plaintiff reserves the right to add to or amend this Witness List as the

need for or efficacy of addition or amendment is revealed in the further
course of this litigation.

{00636806.1)0€)<} 17

CaSe 2217-CV-12860-GAD-EAS ECF NO. 87 filed 10/26/18 Page|D.1023 Page 18 Of 18

Respectfully Submitted,

/s/Gina Puzzuoli
GEOFFREY N. FIEGER (P3 0441)
JAMES J. HARRINGTON, IV (P65351)
GINA U. PUZZUOLI (P37992)
Fieger, Fieger, Kenney & Harrington, P.C
Attomeys for Plaintiff
19390 West 10 Mile Road
Southfield, MI 48075
Dated: October 26, 2018 (248) 355-5555

CERTIFICATE OF SERVICE
I hereby certify that on October 26, 2018, I electronically filed the foregoing
paper with the Clerk of the Court using the ECF system which will send

notification of such filing to all participating attorneys

/s/ Karen M Fiema
Karen M. Fiema

iooésesoe.oocx} 18

